323 S.W.3d 95 (2010)
STATE of Missouri, Respondent,
v.
Merriel E. HOUSMAN, Jr., Appellant.
No. ED 93752.
Missouri Court of Appeals, Eastern District, Division Four.
October 19, 2010.
Alexa I. Pearson, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Merriel Housman, Jr. (Defendant), appeals from the trial court's judgment, following a jury trial, convicting him of the class A felony of first-degree assault, in violation of Section 565.050, RSMo 2000[1], and the class B felony of second-degree domestic assault, in violation of Section 565.073. Defendant was sentenced to two consecutive terms of incarceration for twenty years and five years. Defendant argues that the trial court erred in failing to read certain required jury instructions before opening statements were presented, and in modifying a standard jury instruction that was read later. Finding no manifest injustice, we affirm Defendant's conviction.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the *96 reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise noted, all further statutory references are to RSMo 2000.